 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ALEXANDRA J. SHEPARD (CABN 205143)
   Special Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
 7        Telephone: (415) 436-6767
          FAX: (415) 436-7234
 8        Email: Alexandra.Shepard2@usdoj.gov

 9 Attorneys for United States of America
10                                   UNITED STATES DISTRICT COURT
11                                 NORTHERN DISTRICT OF CALIFORNIA
12                                       SAN FRANCISCO DIVISION
13
     UNITED STATES OF AMERICA,                       )   NO. 19-CR-00375 RS
14                                                   )
             Plaintiff,                              )   STIPULATION TO CONTINUANCE AND
15                                                   )   EXCLUSION OF TIME UNDER THE SPEEDY
        v.                                           )   TRIAL ACT; ORDER
16                                                   )
     RYAN KEVIN JOYCE and                            )
17   AUSTIN TAYLOR MATTOS,                           )
                                                     )
18           Defendants.                             )
                                                     )
19

20                                              STIPULATION
21           The above-captioned matter is set for a status conference on September 10, 2019. The parties
22 have been discussing the terms of proposed resolutions, and believe that additional time to continue these

23 discussions and conduct additional due diligence in furtherance of the resolutions would be fruitful. The

24 parties therefore stipulate and agree that the September 10 status conference be vacated and re-set for

25 October 8, 2019, at 2:30 p.m.

26           The parties also request that the time between September 10, 2019 and October 8, 2019 be
27 excluded in order to provide reasonable time necessary for effective preparation of counsel, pursuant to

28
     STIP. TO UNSEAL CASE AND [PROPOSED] ORDER
     19-CR-00375 RS
                                                         1
 1 18 U.S.C. § 3161(h)(7)(B)(iv). The ends of justice served by granting the requested continuance

 2 outweigh the best interests of the public and the defendant in a speedy trial and in the prompt disposition

 3 of criminal cases.

 4

 5          IT IS SO STIPULATED.

 6
     DATED: September 9, 2019                            DAVID L. ANDERSON
 7                                                       United States Attorney

 8
                                                                         /s/
 9                                                       ALEXANDRA J. SHEPARD
                                                         Special Assistant United States Attorney
10

11 DATED: September 9, 2019

12                                                                      /s/
                                                         DOUGLAS I. HORNGRAD
13                                                       SAMUEL B. O’KEEFE
                                                         Attorneys for Defendant
14                                                       RYAN KEVIN JOYCE
15
     DATED: September 9, 2019
16
                                                                        /s/
17                                                       JAMES A. BUSTAMANTE
                                                         Attorney for Defendant
18                                                       AUSTIN TAYLOR MATTOS
19

20

21

22

23

24

25

26

27

28
     STIP. TO UNSEAL CASE AND [PROPOSED] ORDER
     19-CR-00375 RS
                                                        2
 1                                            ORDER

 2          Based on the reasons set forth in the stipulation of the parties above, the Court hereby re-sets the

 3 hearing currently scheduled for September 10, 2019 to October 8, 2019, at 2:30 p.m., and FINDS that

 4 for adequate preparation of the case by all parties, and in the interest of justice, pursuant to 18 U.S.C. §§

 5 3161(h)(7)(A) and (B)(iv), an exclusion of time is warranted under the Speedy Trial Act. Based on

 6 these findings, IT IS HEREBY ORDERED THAT the time is excluded from September 10, 2019 until

 7 October 8, 2019.

 8          IT IS SO ORDERED.

 9
10 DATED: September          9     , 2019
                                                          THE HONORABLE RICHARD SEEBORG
11                                                        United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIP. TO UNSEAL CASE AND [PROPOSED] ORDER
     19-CR-00375 RS
                                                          3
